DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a plasterboard including a gypsum matrix having a polymeric additive distributed in an amount of at least 1 wt% relative to the gypsum of the gypsum matrix wherein the gypsum matrix further include a first group of fibers and a second group fibers embedded therein, wherein the fibers of the first group have an average length that is at least three times the average length of the fibers of the second group of fibers as claimed by claim 1.
	 Applicant claims a plasterboard comprising a gypsum matrix; a polymeric additive within the gypsum matrix in an amount of at least 1 wt% relative to the gypsum of the gypsum matrix; cellulose-based fibers within the gypsum matrix; and glass fibers with the gypsum matrix, and wherein the glass fibers having an average length that is at least three times the average length of the cellulose-based fibers as recited in claim 15.
	The closest prior art, Richards et al., U.S. Patent Number 5,171,366, teaches a composition comprising gypsum dihydrate present in the amount of 83.9% by weight; glass textile fiber having a length of ½ length and present in the composition in the amount of 0.4%; newspaper [paper fibers] [cellulose-based fibers]; and poly(vinyl acetate) [polymeric additive] present in the amount of 2.5 wt%.  See Example 3, column 12, lines 40-45.  Richards fails to teach or suggest that the first group of fibers have an average length that is at least three times the average length of the fibers of the second group.  The prior art does not teach or suggest that the glass fibers have an average length that is at least three time the average length of the cellulose based fibers.
	Applicant’s submission of the terminal disclaimer overcomes the rejection of claims 1-10 and 15-20 under the judicially created doctrine of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number 10,731,343.

	In summary, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786